Citation Nr: 1716138	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-10 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to May 1955. The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 Department of Veterans Affairs (VA) Regional Office (RO) rating action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The claim for service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tinnitus is related to his service.  

CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for tinnitus, the only matter being decided herein, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide the issue.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Where there is evidence of acoustic trauma, tinnitus is also considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Considering the claim for service connection for tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, the Veteran has a diagnosis of tinnitus.  See March 2013 VA audiology consultation.  

Second, while the Veteran's service treatment records do not show complaints, findings or treatment for tinnitus, as discussed above, the evidence indicates in-service noise exposure.  The Veteran reported that his military occupational specialty in service was in aviation and that his tinnitus was due to noise exposure in service.  See June 2013 statement.  His DD-214 shows that his related civilian occupation was that of an air engineer mechanic.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  

Third, the Veteran contends that he has had tinnitus since service.  See, e.g., June 2013 statement.  Indeed, throughout the current appeal, the Veteran has consistently averred that he has had tinnitus since service.  See June 2013 claim, June 2013 statement, March 2013 VA audiology consultation, and April 2017 brief from the Veteran's representative.  For the reasons noted in the preceding paragraph, the Veteran's in-service acoustic trauma is conceded.  

The Board finds that the Veteran's report of ongoing tinnitus since service to be competent, credible, and probative of the presence of in-service noise exposure and tinnitus during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Although the March 2013 VA audiology consultation shows that the Veteran's tinnitus is consistent with cochlear pathology and that he had exposure to post-service occupational and recreational noise, based on the evidence of record it is not possible to distinguish the effects of the nonservice-connected disorder from those of the service-connected disorder.  Thus, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, considering the totality of the evidence, the Board finds that the evidence is equipoise on the question of a nexus pursuant to 38 C.F.R. § 3.303(b) between the Veteran's service and his current tinnitus.  


(CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinnitus is granted.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

On VA audiological examination in April 2014, the examiner found that the test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  The examiner determined that the test results were invalid and unreliable and thus would not be reported.  On VA examination in April 2016, the same examiner determined that the tests were again invalid and noted that before an opinion is rendered reliable results need to be obtained.  

Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination for purposes of VA regulations under 38 C.F.R. § 3.655.  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  Failure to cooperate during VA examinations "subject[s claimants] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).

At this juncture it is unclear whether the Veteran was intentionally refusing to cooperate on his audiological examinations.  In the July 2014 notice of disagreement, the Veteran contended that the examiner did not provide a rationale for why the test results were inadequate.  Accordingly, the Veteran must be provided with a new audiological examination to be conducted by a different examiner if possible.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

Accordingly, the case is REMANDED for the following actions.  In this regard, please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Schedule the Veteran for a VA audiological examination.  To the extent possible, the examination should be conducted by an examiner other than the one who conducted the April 2014 and April 2016 VA examinations.  The electronic claims file must be reviewed by the examiner.  The examiner must do the following:

a.) Determine whether the Veteran has hearing impairment for VA purposes.  38 C.F.R. § 3.385.

b.) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified hearing loss is the result of exposure to loud noise during the Veteran's period of active service.  

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be acknowledged and considered in rendering the requested opinions.  A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 
2. The AOJ must review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or are not sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3. Then, adjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


